UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number 811-1800 U.S. Global Investors Funds 7900 Callaghan Road San Antonio, TX 78229 (Address of principal executive offices) (Zip code) Susan B. McGee, Esq. 7900 Callaghan Road San Antonio, TX 78229 (Name and address of agent for service) Registrant’s telephone number, including area code: 210-308-1234 Date of fiscal year end: December 31 Date of reporting period: March 31, 2011 Item 1. Schedule of Investments U.S. TREASURY SECURITIES CASH FUND Portfolio of Investments (unaudited) March 31, 2011 UNITED STATES GOVERNMENT OBLIGATIONS40.10% Coupon Rate Maturity Date Principal Amount Value United States Treasury Bills40.10% Yield % 04/07/11 $ $ Yield % 04/14/11 Yield % 04/21/11 Total United States Government Obligations (cost $39,998,024) REPURCHASE AGREEMENTS 59.62% Joint Tri-Party Repurchase Agreements, 03/31/11, collateralized by U.S. Treasury securities held in joint tri-party repurchase accounts: 0.12% Barclays Capital, Inc., repurchase price $20,000,067 % 04/01/11 0.12% Credit Suisse Securities USA LLC, repurchase price $23,463,341 % 04/01/11 0.12% Morgan Stanley, repurchase price $16,000,053 % 04/01/11 Total Repurchase Agreements (cost $59,463,263) Total Investments 99.72% (cost $99,461,287) Other assets and liabilities, net 0.28% NET ASSETS 100% $ See notes to portfolios of investments. U.S. GOVERNMENT SECURITIES SAVINGS FUND Portfolio of Investments (unaudited) March 31, 2011 UNITED STATES GOVERNMENT AND AGENCY OBLIGATIONS99.93% Coupon Rate Maturity Date Principal Amount Value Federal Farm Credit Bank46.68% Discount Notes: Yield % 04/01/11 $ $ Yield % 07/13/11 Variable Rates: % 07/01/11 % 10/07/11 % 10/26/11 % 12/07/11 % 02/13/12 Federal Home Loan Bank43.13% Discount Notes: Yield % 04/01/11 Yield % 04/06/11 Yield % 04/11/11 Yield % 05/25/11 Yield % 05/27/11 Yield % 06/15/11 Fixed Rate: % 12/20/11 Variable Rates: % 05/06/11 % 07/22/11 % 09/09/11 United States Treasury Bills10.12% Yield % 04/15/11 Yield % 04/21/11 Total Investments 99.93% (cost $197,473,179) Other assets and liabilities, net 0.07% NET ASSETS 100% $ See notes to portfolios of investments. NEAR-TERM TAX FREE FUND Portfolio of Investments (unaudited) March 31, 2011 MUNICIPAL BONDS 96.02% Coupon Rate Maturity Date Principal Amount Value Alabama 4.85% Alabama State Public School & College Authority % 12/01/16 $ $ Bessemer, Alabama Water Revenue % 01/01/16 Jasper Alabama Water Works & Sewer Board, Inc., Utilities Revenue,Series A % 06/01/15 Jasper Alabama Water Works & Sewer Board, Inc., Utilities Revenue,Series A % 06/01/16 Mountain Brook City Board of Education Capital Outlay % 02/15/15 University of Alabama at Birmingham, Hospital Revenue, Series A % 09/01/15 Alaska 1.15% Alaska Municipal Bond Bank Authority, Series A % 02/01/16 Arizona 4.80% Arizona Board Regents Certificates of Participation, Series B % 06/01/16 Arizona Health Facilities Authority Revenues, Series D % 01/01/14 Arizona School Facilities Board Certificates, Series A-1 % 09/01/17 Arizona State Transportation Board Excise Tax Revenue % 07/01/17 Pima County Unified School District, GO Unlimited, Refunding % 07/01/12 California 3.01% California State, Refunding, Recreational Facility, GO Unlimited % 12/01/19 San Diego, California Community College District, Capital Appreciation, Election 2002, GO Unlimited (ZCB) %(1) 05/01/15 Vernon, California Electric Systems Revenue, Series A % 08/01/13 Connecticut 1.71% Connecticut State, Series D, GO Unlimited % 11/15/18 Connecticut State, Series E, GO Unlimited % 11/15/14 District of Columbia 2.35% District of Columbia Certifications of Participation % 01/01/14 Washington D.C. Convention Center Authority Dedicated Tax Revenue, Refunding, Series A % 10/01/13 Washington D.C. Convention Center Authority Dedicated Tax Revenue, Refunding, Series A % 10/01/16 Florida 9.68% Cape Coral, Florida Gas Tax Revenue, Series A % 10/01/16 Florida Gulf Coast University Financing Corp., Florida Capital Improvement Revenue, Series B % 02/01/16 Florida State Board of Education Lottery Revenue, Series A % 07/01/14 Florida State Board of Governors Parking Facilities Revenue, Series A % 07/01/17 Fort Pierce, Florida Stormwater Utilities Revenue % 10/01/17 Hillsborough Country Florida Community Investment Tax Revenue % 05/01/16 Miami - Dade County, Florida Water & Sewer Revenue System, Series A % 10/01/16 Orange County, Florida Tourist Development Tax Revenue, Refunding % 10/01/14 Reedy Creek, Florida Improvement District Utilities Revenue, Refunding, Series 2 % 10/01/16 Georgia 3.43% Atlanta Downtown Development Authority % 12/01/16 Atlanta, Georgia Water & Wastewater Revenue, Series B % 11/01/13 Emanuel County Georgia Hospital Authority Revenue Anticipation Certificates % 07/01/17 Illinois 14.82% Aurora, Illinois, Series B, GO Unlimited % 12/30/15 Chicago Board of Education, Dedicated Revenues, Series F, GO Unlimited % 12/01/16 Chicago Board of Education, Series A % 12/01/13 Chicago, Illinois Sales Tax Revenue % 01/01/15 Chicago, Illinois, Direct Access Bond, Series E-1 B, GO Unlimited % 01/01/19 Chicago, Illinois, Unrefunded Balance, Series B % 01/01/15 Dundee Township, GO Unlimited % 12/01/13 Illinois Finance Authority Revenue, Refunding % 07/01/16 Illinois State Sales Tax Revenue % 06/15/14 Illinois State Toll Highway Authority, Toll Highway Revenue, Series A % 01/01/16 Illinois State, Refunding, GO Unlimited % 01/01/16 Metropolitan Pier & Exposition Authority % 06/01/15 State of Illinois, First Series, Refunding, GO Unlimited % 08/01/19 Winnebago County Public Safety Sales Tax, Series A, GO Unlimited % 12/30/16 Indiana 4.08% Hamilton Heights Independent School % 07/15/11 Indiana State Finance Authority Revenue, Refunding % 05/01/12 Noblesville Independent Redevelopment Authority Lease Rent Revenue % 01/15/24 Tippecanoe County, Indiana School Improvements % 01/15/15 Iowa 1.84% Ames, Iowa Hospital Revenue, Refunding % 06/15/15 Johnston Community School District, GO Unlimited % 06/01/16 Kansas 0.79% Kansas State Development Finance Authority Revenue % 10/01/15 Kentucky 1.11% Louisville & Jefferson County Metropolitan Sewer District & Drain Systems, Series A % 05/15/15 Massachusetts 1.29% New Bedford, Massachusetts, State Qualified Municipal Loan, GO Limited % 03/01/15 Michigan 4.32% Detroit, Michigan Sewer Disposal Revenue, Refunding, Series C-1 % 07/01/15 Michigan State Building Authority Revenue, Refunding, Series I % 10/15/14 Michigan State Grant Anticipation Bonds % 09/15/16 Michigan State Hospital Finance Authority Revenue, Trinity Health, Series A % 12/01/18 Missouri 0.81% Missouri State Health & Educational Facilities Authority Revenue, Series A % 05/15/13 Nevada 1.88% Clark County Nevada School District, Refunding, Series A % 06/15/16 Nye County School District, GO Limited % 05/01/15 New Hampshire 0.44% New Hampshire Health & Education Facilities Authority Revenue % 07/01/14 New Jersey 1.57% Atlantic City, New Jersey Municipal Utilities Authority Revenue, Refunding % 06/01/17 New Jersey State Transportation Trust Fund Authority, Series D % 06/15/14 New York 4.53% Long Island Power Authority, New York Electric Systems, Revenue, Series E % 12/01/17 New York State Dormitory Authority Revenues, Nonconstruction Supported Debt, Municipal Facilities Health Lease, Series 1 % 01/15/17 New York, New York, Series G, GO Unlimited % 08/01/12 New York, New York, Subseries L-1, GO Unlimited % 04/01/15 Schenectady Metroplex Development Authority Revenue, Series A % 12/15/12 Pennsylvania 0.72% Philadelphia, Pennsylvania, GO Unlimited % 08/01/12 Puerto Rico 1.87% Commonwealth of Puerto Rico, GO Unlimited % 07/01/13 Commonwealth of Puerto Rico, Refunding, GO Unlimited % 07/01/11 Rhode Island 0.98% Rhode Island State Economic Development Corporation Revenue, Series A % 06/15/17 South Carolina 2.47% Jasper County School District, GO Unlimited % 03/01/15 Piedmont Municipal Power Agency % 01/01/16 Spartanburg County School District % 04/01/12 Tennessee 2.15% Metropolitan Government of Nashville & Davidson County, Water & Sewer Revenue % 12/01/14 Tennessee State, GO Unlimited, Refunding, Series A % 05/01/11 Texas 12.49% Addison, Texas Certificates of Obligation, GO Unlimited % 02/15/20 Annetta, Texas Certificates of Obligation, GO Limited % 08/01/16 Grand Prairie Independent School District, Refunding, GO Unlimited (ZCB) %(1) 08/15/16 Houston, Texas, Public Improvement, Refunding, GO Limited, Series A % 03/01/16 Katy, Texas Independent School District, School Building, Series D, GO Unlimited % 02/15/19 Lewisville, Texas Independent School District, GO Unlimited,Refunding (ZCB) %(1) 08/15/15 Lower Colorado River Authority Texas, Refunding % 05/15/19 North Texas Municipal Water District, Regional Solid Waste Disposal Systems Revenue % 09/01/12 San Antonio Water System Revenue % 05/15/13 San Antonio, Texas Municipal Drain Utilities Systems Revenue % 02/01/16 San Patricio, Texas Municipal Water District, Refunding % 07/10/18 Texas Municipal Power Agency Revenue, Refunding % 09/01/17 Texas State Public Finance Authority Revenue % 10/15/21 Utah 1.15% Utah State, Refunding, Series B, GO Unlimited % 07/01/12 Virginia 2.37% Virginia College Building Authority Educational Facilities Revenue, Prerefunded, Series A % 09/01/15 Virginia College Building Authority Educational Facilities Revenue, Unrefunded, Series A % 09/01/15 Virginia State Public Building Authority & Public Facilities Revenue, Refunding, Series A % 08/01/12 Washington 2.29% Clark County, Washington School District, GO Unlimited % 12/01/11 Energy Northwest, Washington Electric Revenue % 07/01/14 King County, Washington School District No. 401 Highline Public Schools, GO Unlimited % 12/01/13 Wisconsin 1.07% Chippewa Valley, Wisconsin, Technical College District Promissory Notes, Series A, GO Unlimited % 04/01/14 Wisconsin State, Refunding, Series 2, GO Unlimited % 11/01/16 Total Investments 96.02% (cost $26,168,506) Other assets and liabilities, net 3.98% NET ASSETS 100% $ (1) Represents Yield See notes to portfolios of investments. TAX FREE FUND Portfolio of Investments (unaudited) March 31, 2011 MUNICIPAL BONDS 97.01% Coupon Rate Maturity Date Principal Amount Value Alabama 7.41% Alabama 21st Century Authority, Tobacco Settlement Revenue % 12/01/19 $ $ Alabama State, GO Unlimited, Series A % 09/01/22 Bessemer, Alabama Water Revenue % 01/01/16 Mountain Brook City Board of Education Capital Outlay % 02/15/15 University of Alabama at Birmingham, Hospital Revenue, Series A % 09/01/15 Arizona 2.44% Scottsdale Arizona Municipal Property Corp., Excise Tax Revenue, Refunding % 07/01/26 University of Arizona Certificates of Participation, Series C % 06/01/22 California 14.01% Anaheim, California City School District, Capital Appreciation, Election 2002, GO Unlimited (ZCB) %(1) 08/01/28 California State, GO Unlimited % 03/01/32 California State, GO Unlimited % 03/01/34 California State, GO Unlimited % 06/01/37 Campbell, California Union High School District, GO Unlimited % 08/01/34 Chaffey Community College District, Series C, GO Unlimited % 06/01/32 Imperial Community College District, GO Unlimited % 08/01/29 Los Angeles Unified School District, Election 2004, Series H, GO Unlimited % 07/01/32 Santa Clara Valley Transportation Authority, Refunding, Series A % 04/01/27 Colorado 0.82% Colorado Health Facilities Authority Revenue % 09/01/16 District of Columbia 1.69% District of Columbia Income Tax Revenue, Series A % 12/01/27 Florida 1.60% Florida Board of Education, GO Unlimited, Refunding, Series C % 06/01/28 Georgia 2.67% Atlanta Development Authority Revenue % 07/01/22 Guam 1.22% Guam Education Financing Foundation Certificate of Participation, Series A % 10/01/18 Illinois 9.27% Chicago Board of Education, GO Unlimited % 12/01/19 Chicago, Illinois Water Revenue, Refunding % 11/01/30 Du Page County, Refunding, GO Unlimited % 01/01/21 Illinois Finance Authority, Refunding, Series A % 10/01/14 Illinois Regional Transportation Authority Revenue, Series A % 11/01/20 State of Illinois, First Series, Refunding, GO Unlimited % 08/01/19 Indiana 1.59% Indianapolis Local Public Improvement Bond Bank, Waterworks Project, Series 2007 L % 01/01/33 Kansas 7.34% Kansas State Development Finance Authority Revenue % 10/01/15 Kansas State Development Finance Authority, Hospital Revenue, Series Z % 12/15/12 University of Kansas Hospital Authority Health Facilities Revenue % 09/01/27 Kentucky 1.24% Bowling Green, Kentucky, GO Unlimited, Series B % 09/01/16 Maryland 1.61% Maryland Health & Higher Educational Facilities Authority Revenue % 07/01/21 Massachusetts 1.63% Massachusetts Bay Transportation Authority, Massachusetts Sales Tax Revenue, Refunding, Series A-1 % 07/01/30 Michigan 4.77% Detroit, Michigan Local Development Financing Authority, Refunding, Series A % 05/01/18 Detroit, Michigan Water Supply System Revenue, Series B % 07/01/16 Macomb County Building Authority, GO Limited % 11/01/23 Missouri 3.54% Kansas City Water Revenue % 12/01/22 St. Louis Airport Development Program, Prerefunded, Series A % 07/01/11 St. Louis Airport Development Program, Unrefunded, Series A % 07/01/11 Nevada 1.35% Nye County School District, GO Limited % 05/01/15 New Hampshire 2.49% Manchester, New Hampshire School Facilities Revenue, Refunding % 06/01/26 New Hampshire Health & Education Facilities Authority Revenue % 07/01/14 Ohio 2.10% Ohio State Mental Health Facilities Revenue % 06/01/15 South Euclid Special Assessment, GO Limited Tax % 12/01/14 Puerto Rico 1.42% Commonwealth of Puerto Rico, GO Unlimited % 07/01/13 Rhode Island 2.86% Rhode Island State Health & Educational Building Corporation Revenue % 08/15/32 South Carolina 1.25% South Carolina Jobs Economic Development Authority Revenue % 11/01/23 Tennessee 1.17% Memphis, Tennessee Sanitary Sewage System Revenue, Refunding % 05/01/20 Texas 17.10% Dallas, Texas Waterworks & Sewer Systems Revenue, Refunding % 10/01/19 Duncanville, Texas Independent School District, GO Unlimited, Prerefunded, Series B % 02/15/32 Duncanville, Texas Independent School District, GO Unlimited, Unrefunded, Series B % 02/15/32 Forney, Texas, GO Limited % 02/15/27 Goose Creek, Texas Independent School District Schoolhouse, Series A % 02/15/18 Greenville, Texas Independent School District, GO Unlimited, Refunding % 08/15/17 Laredo Independent School District Public Facility Corp., Lease Revenue, Series F % 08/01/24 North Texas Tollway Authority Revenue, Series F % 01/01/38 Prosper, Texas Independent School District, Capital Appreciation, School Building, GO Unlimited (ZCB) %(1) 08/15/33 San Marcos, Texas Tax & Toll Revenue, GO Limited % 08/15/27 White Settlement, Texas Independent School District, GO Unlimited % 08/15/15 Utah 3.00% Utah State Building Ownership Authority, Lease Revenue, Refunding, Series C % 05/15/19 Washington 1.42% Spokane County, Washington School District, No. 81, GO Unlimited % 06/01/22 Total Investments 97.01% (cost $18,205,904) Other assets and liabilities, net 2.99% NET ASSETS 100% $ (1) Represents Yield See notes to portfolios of investments. ALL AMERICAN EQUITY FUND Portfolio of Investments (unaudited) March 31, 2011 COMMON STOCKS93.25% Shares Value Advertising Agencies1.04% Omnicom Group, Inc. $196,240 Aerospace/Defense2.88% Lockheed Martin Corp. 184,920 Northrop Grumman Corp. 156,775 Raytheon Co. 203,480 545,175 Agricultural Chemicals1.45% CF Industries Holdings, Inc. 273,580 Applications Software1.95% Check Point Software Technologies Ltd. 204,200 * Microsoft Corp. 164,840 369,040 Beverages - Non-alcoholic2.06% Coca-Cola Enterprises, Inc. 204,750 Dr Pepper Snapple Group, Inc. 185,800 390,550 Cable/Satellite TV1.24% DIRECTV,ClassA 234,000 * Cellular Telecommunications1.16% MetroPCS Communications, Inc. 219,240 * Chemicals - Diversified2.75% EI du Pont de Nemours & Co. 329,820 PPG Industries, Inc. 190,420 520,240 Chemicals - Specialty1.08% Ecolab, Inc. 204,080 Coatings/Paint0.89% Sherwin-Williams Co. 167,980 Commercial Banks - Western U.S.1.20% SVB Financial Group 227,720 * Commercial Services - Financial2.07% H&R Block, Inc. 192,510 Visa, Inc.,ClassA 198,774 391,284 Computers3.63% Apple, Inc. 522,675 * Hewlett-Packard Co. 163,880 686,555 Containers - Metal/Glass0.95% Ball Corp. 179,250 Containers - Paper/Plastic1.04% Bemis Co., Inc. 196,860 Data Processing/Management1.04% Fidelity National Information Services, Inc. 196,140 Disposable Medical Products1.05% CR Bard, Inc. 198,620 Distribution/Wholesale1.09% WW Grainger, Inc. 206,520 Diversified Banking Institutions0.97% JPMorgan Chase & Co. 184,400 E-Commerce/Services1.25% Netflix, Inc. 237,330 * Electric - Integrated3.49% American Electric Power Co., Inc. 193,270 Entergy Corp. 134,420 Exelon Corp. 164,960 FirstEnergy Corp. 166,905 659,555 Electronic Components - Semiconductors5.13% Altera Corp. 176,080 Broadcom Corp.,ClassA 196,900 Entropic Communications, Inc. 169,000 * NVIDIA Corp. 230,750 * Xilinx, Inc. 196,800 969,530 Engines - Internal Combustion1.74% Cummins, Inc. 328,860 Enterprise Software/Services3.42% Informatica Corp. 313,380 * Oracle Corp. 333,700 647,080 Food - Retail0.93% Safeway, Inc. 176,550 Gas - Distribution0.85% Sempra Energy 160,500 Internet Security1.24% VeriSign, Inc. 235,365 Investment Management/Advisory Services2.75% Federated Investors, Inc.,ClassB 187,250 T. Rowe Price Group, Inc. 332,100 519,350 Machinery - Construction & Mining1.47% Caterpillar, Inc. 278,375 Medical - Drugs1.05% Bristol-Myers Squibb Co. 198,225 Medical - HMO0.99% Aetna, Inc. 187,150 Medical - Wholesale Drug Distribution1.04% McKesson Corp. 197,625 Medical Labs & Testing Services0.92% Quest Diagnostics, Inc. 173,160 Metal - Aluminum0.93% Alcoa, Inc. 176,500 Metal - Copper1.47% Freeport-McMoRan Copper & Gold, Inc. 277,750 Multi-line Insurance1.92% Assurant, Inc. 154,040 XL Group plc,ClassA 209,100 363,140 Oil - Field Services2.63% Halliburton Co. 498,400 Oil & Gas Drilling2.23% Diamond Offshore Drilling, Inc. 194,250 Noble Corp. 228,100 422,350 Oil Companies - Exploration & Production4.54% Concho Resources, Inc. 171,680 * Devon Energy Corp. 367,080 Northern Oil & Gas, Inc. 320,400 * 859,160 Oil Companies - Integrated1.27% ConocoPhillips 239,580 Oil Field Machinery & Equipment2.10% National-Oilwell Varco, Inc. 396,350 Pipelines1.01% Spectra Energy Corp. 190,260 Property/Casualty Insurance1.92% Chubb Corp. 183,930 The Travelers Cos., Inc. 178,440 362,370 Publishing - Newspapers0.92% The Washington Post Co.,ClassB 175,024 Retail - Apparel/Shoe2.96% Lululemon Athletica, Inc. 356,200 * The Gap, Inc. 203,940 560,140 Retail - Consumer Electronics1.07% RadioShack Corp. 202,635 Shipbuilding0.09% Huntington Ingalls Industries, Inc. 17,264 * Telecommunication Equipment - Fiber Optics1.10% JDS Uniphase Corp. 208,400 * Telephone - Integrated3.98% AT&T, Inc. 198,900 Frontier Communications Corp. 175,250 Verizon Communications, Inc. 211,970 Windstream Corp. 167,310 753,430 Therapeutics1.46% Gilead Sciences, Inc. 275,860 * Tobacco2.30% Lorillard, Inc. 237,525 Philip Morris International, Inc. 196,890 434,415 Transportation - Services1.07% Ryder System, Inc. 202,400 Vitamins & Nutrition Products1.08% Herbalife Ltd. 203,400 Wireless Equipment1.39% QUALCOMM, Inc. 263,184 Total Common Stocks 17,638,141 (cost $15,460,344) WARRANTS 2.03% Diversified Banking Institutions2.03% Bank of America Corp., Warrants (January 2019) 383,500 * (cost $371,938) PURCHASED OPTION0.01% Contracts Diversified Banking Institutions0.01% Citigroup, Inc., Strike Price 7.50, Call, Expiration Jan. 2012 (premium $30,300) 1,600 Total Investments 95.29% 18,023,241 (cost $15,862,582) Other assets and liabilities, net 4.71% 890,609 NET ASSETS 100% $18,913,850 See notes to portfolios of investments HOLMES GROWTH FUND Portfolio of Investments (unaudited) March 31, 2011 COMMON STOCKS85.96% Shares Value Agricultural Chemicals1.70% Potash Corporation of Saskatchewan, Inc. $318,222 The Mosaic Co. Agricultural Operations0.05% Agriterra Ltd. * Applications Software0.81% Check Point Software Technologies Ltd. * Automotive - Truck Parts & Equipment1.39% WABCO Holdings, Inc. * Cable/Satellite TV1.90% DIRECTV,ClassA * Cellular Telecommunications1.14% Vivo Participacoes S.A., Sponsored ADR Chemicals - Specialty3.96% Albemarle Corp. Daqo New Energy Corp., Sponsored ADR * International Flavors & Fragrances, Inc. Computer Services2.15% Cognizant Technology Solutions Corp.,ClassA * Computers2.36% Apple, Inc. * Containers - Metal/Glass0.81% Ball Corp. Cosmetics & Toiletries0.98% The Estee Lauder Cos., Inc.,ClassA Diversified Banking Institutions2.96% Citigroup, Inc. * JPMorgan Chase & Co. E-Commerce/Products1.84% MercadoLibre, Inc. E-Commerce/Services3.25% Netflix, Inc. * priceline.com, Inc. * Electronic Components - Semiconductors4.21% Altera Corp. Broadcom Corp.,ClassA Integrated Silicon Solution, Inc. * Engines - Internal Combustion1.73% Cummins, Inc. Finance - Commercial1.40% IOU Financial, Inc., 144A (RS) *+@ Finance - Investment Banker/Broker0.05% Rodman & Renshaw Capital Group, Inc. * Footwear & Related Apparel0.84% Wolverine World Wide, Inc. Gold Mining0.42% Endeavour Mining Corp. * Industrial Audio & Video Products1.81% Imax Corp. * Instruments - Controls1.57% Sensata Technologies Holding N.V. * Investment Management/Advisory Services 2.84% T Rowe Price Group, Inc. Waddell & Reed Financial, Inc.,ClassA Machinery - Construction & Mining1.26% Caterpillar, Inc. Machinery - General Industrial1.60% Altra Holdings, Inc. * Medical - Biomedical/Gene1.78% Alexion Pharmaceuticals, Inc. * Medical - Drugs2.44% Endo Pharmaceuticals Holdings, Inc. * Valeant Pharmaceuticals International, Inc. Medical - Hospitals0.87% African Medical Investments plc * Health Management Associates, Inc.,ClassA * Medical Instruments2.35% Bruker Corp. * Metal - Copper1.25% Freeport-McMoRan Copper & Gold, Inc. Oil - Field Services2.84% Core Laboratories N.V. Halliburton Co. Oil Companies - Exploration & Production10.26% Alange Energy Corp. * Alange Energy Corp., 144A * Brigham Exploration Co. * Concho Resources, Inc. * Continental Resources, Inc. * Pacific Rubiales Energy Corp. Pioneer Natural Resources Co. Southwestern Energy Co. *^ Platinum0.11% Eastern Platinum Ltd. * Radio6.56% Newfoundland Capital Corp., Ltd.,ClassA Real Estate Management/Services1.81% CB Richard Ellis Group, Inc.,ClassA * Real Estate Operating/Development0.23% Pacific Infrastructure, Inc. (RS) *@ Retail - Automobile1.34% Rush Enterprises, Inc.,ClassA * Retail - Vitamins/Nutritional Supplements0.96% Vitamin Shoppe, Inc. * Schools1.24% DeVry, Inc. * Therapeutics1.44% Gilead Sciences, Inc. * Vitamins & Nutrition Products2.20% Herbalife Ltd. Web Hosting/Design1.94% Rackspace Hosting, Inc. * Web Portals/Internet Service Providers1.71% Baidu, Inc., Sponsored ADR * Wireless Equipment1.60% Aruba Networks, Inc. * Total Common Stocks (cost $29,591,427) EXCHANGE-TRADED FUND (ETF)1.38% iShares Dow Jones U.S. Oil Equipment & Services Index Fund (cost $492,930) WARRANTS 2.73% Diversified Banking Institutions2.08% Bank of America Corp., Warrants (January 2019) * Finance - Commercial0.00% IOU Financial, Inc., 144A, Warrants (February 2012)(RS) 0 *@ Gold Mining0.00% Medoro Resources Ltd., Warrants (November 2011) * Medical - Hospitals0.00% African Medical Investments plc, Warrants (June 2011) 0 *@ Multi-line Insurance0.43% American International Group, Inc., Warrants (January 2021) * Oil Companies - Exploration & Production0.22% Alange Energy Corp., 144A, Warrants (February 2016) * Total Warrants (cost $1,193,046) CONVERTIBLE DEBENTURE0.86% Principal Amount Metal & Mineral Mining0.86% Grupo Empresarial Ibiza S.A., 12.68%, maturity 05/03/11 (RS) $380,000 @ (cost $380,000) Total Securities (cost $31,657,403) REPURCHASE AGREEMENT 9.11% Joint Tri-Party Repurchase Agreement, Morgan Stanley, 03/31/2011, 0.12%, due 04/01/2011, repurchase price $4,033,283, collateralized by U.S. Treasury securities held in a joint tri-party account(cost $4,033,269) Total Investments 100.04% (cost $35,690,672) Other assets and liabilities, net (0.04%) (16,868) NET ASSETS 100% $44,293,174 CALL OPTIONS WRITTEN Shares Subject To Call Value Southwestern Energy Co., Strike Price 44, Expiration Apr. 2011 (premiums received $15,300) 15,000 $10,050 See notes to portfolios of investments. GLOBAL MEGATRENDS FUND Portfolio of Investments (unaudited) March 31, 2011 COMMON STOCKS89.47% Shares Value Agricultural Chemicals1.04% The Mosaic Co. $216,563 Agricultural Operations0.12% Agriterra Ltd. * Airport Development/Maintenance3.20% Grupo Aeroportuario del Sureste S.A.B. de C.V., Sponsored ADR TAV Havalimanlari Holding A.S. * Automotive - Cars & Light Trucks2.94% Tofas Turk Otomobil Fabrikasi A.S. Building - Heavy Construction1.37% Chicago Bridge & Iron Co. NV Building & Construction Products - Miscellaneous0.97% China Liansu Group Holdings Ltd. * Building Products - Cement/Aggregates2.23% China Resources Cement Holdings Ltd. * PT Holcim Indonesia Tbk * Cellular Telecommunications4.29% America Movil SAB de C.V., Series L, Sponsored ADR Vivo Participacoes S.A., Sponsored ADR Chemicals - Fibers0.97% Kolon Industries, Inc. * Coal3.75% Pacific Coal Resources Ltd. * Pacific Coal Resources Ltd., 144A * Peabody Energy Corp. Walter Energy, Inc. Diversified Minerals2.14% Teck Resources Ltd.,ClassB Vale S.A.,ClassB, Sponsored ADR Diversified Operations1.21% Siam Cement PCL Electric - Generation0.11% Ronter, Inc. (RS) *@ Electric - Integrated3.16% CPFL Energia S.A., Sponsored ADR Electric Products - Miscellaneous2.47% Zhuzhou CSR Times Electric Co., Ltd.,Hshares Electric Utilities1.11% CEZ A.S. Energy - Alternate Sources 0.48% Pacific Green Energy Corp. (RS) *@ Engineering/R&D Services7.79% Foster Wheeler AG * Jacobs Engineering Group, Inc. * McDermott International, Inc. * SNC-Lavalin Group, Inc. Engines - Internal Combustion2.27% Cummins, Inc. Machinery - Construction & Mining5.31% Caterpillar, Inc. Changsha Zoomlion Heavy Industry Science and Technology Development Co., Ltd.,Hshares * Joy Global, Inc. Komatsu Ltd., Sponsored ADR * Machinery - Farm1.63% Deere & Co. Machinery - General Industrial2.01% Babcock & Wilcox Co. * Marine Services1.14% COSCO Pacific Ltd. Metal - Copper1.34% Freeport-McMoRan Copper & Gold, Inc. Metal - Iron1.06% Magnitogorsk Iron & Steel Works, Sponsored GDR Non-Ferrous Metals3.32% Cameco Corp. Uranium Energy Corp. * Oil - Field Services0.62% Gasfrac Energy Services, Inc. * Oil & Gas - Integrated1.92% Marathon Oil Corp. Oil & Gas Drilling0.87% Seadrill Ltd. Oil Companies - Exploration & Production2.02% Alange Energy Corp. * Alange Energy Corp., 144A * Pacific Rubiales Energy Corp. Oil Refining & Marketing1.55% Frontier Oil Corp. Platinum0.07% Eastern Platinum Ltd. * Power Converters/Power Supply Equipment0.87% Dongfang Electric Corp., Ltd.,Hshares Public Thoroughfares3.81% Compania de Concessoes Rodoviarias EcoRodovias Infraestrutura e Logistica S.A. Real Estate Management/Services1.29% CB Richard Ellis Group, Inc.,ClassA * Real Estate Operating/Development3.86% LSR Group OJSC, GDR Pacific Infrastructure, Inc. (RS) *@ PIK Group, Sponsored GDR * Reinsurance2.01% Berkshire Hathaway, Inc.,ClassB * Retail - Automobile0.95% Rush Enterprises, Inc.,ClassA * Steel - Producers2.48% Evraz Group S.A., Sponsored GDR * Steel Manufacturing1.10% POSCO, Sponsored ADR Transportation - Rail3.06% CSX Corp. Transportation - Marine1.26% Costamare, Inc. * Water Treatment Systems2.24% Beijing Enterprises Water Group Ltd. * Hyflux Ltd. Web Hosting/Design2.06% Rackspace Hosting, Inc. * Total Common Stocks (cost $15,035,028) WARRANTS 0.32% Coal0.07% Pacific Coal Resources Ltd., 144A, Warrants (March 2016) * Oil Companies - Exploration & Production0.25% Alange Energy Corp., Warrants, 144A (February 2016) * Total Warrants (cost $0) MASTER LIMITED PARTNERSHIPS3.18% Units Pipelines3.18% El Paso Pipeline Partners, L.P. NuStar Energy L.P. Total Master Limited Partnerships (cost $508,385) CONVERTIBLE DEBENTURE2.50% Principal Amount Metal & Mineral Mining2.50% Grupo Empresarial Ibiza S.A., 12.68%, maturity 05/03/11 (RS) $520,000 @ (cost $520,000) Total Investments 95.47% (cost $16,063,413) Other assets and liabilities, net 4.53% 940,750 NET ASSETS 100% $ 20,771,566 See notes to portfolios of investments. GLOBAL RESOURCES FUND Portfolio of Investments (unaudited) March 31, 2011 COMMON STOCKS92.59% Shares Value Agricultural Chemicals1.40% Agrium, Inc. $16,145,500 Spur Ventures, Inc. * Agricultural Operations0.21% Agriterra Ltd. *+ Building - Heavy Construction1.15% Chicago Bridge & Iron Co. NV,ClassNY Chemicals - Diversified0.76% LyondellBasell Industries NV,ClassA * Coal6.31% Alpha Natural Resources, Inc. * Arch Coal, Inc. Coalcorp Mining, Inc. * Coalcorp Mining, Inc., 144A * Eastcoal, Inc. * Massey Energy Co. Pacific Coal Resources Ltd. *+ Pacific Coal Resources Ltd., 144A *+ Pacific Coal Resources Ltd., 144A(RS) *+@ Sable Mining Africa Ltd. * Diamonds/Precious Stones0.19% Diamond Fields International Ltd., 144A * Petra Diamonds Ltd. * Rockwell Diamonds, Inc., 144A * Diversified Minerals3.79% Atacama Minerals Corp. * Calibre Mining Corp., 144A * Canada Zinc Metals Corp. * Lithium Americas Corp. * Teck Resources Ltd.,ClassB Vale S.A.,ClassB, Sponsored ADR Woulfe Mining Corp. * Electric - Generation0.03% Ronter, Inc. (RS) *@ Energy - Alternate Sources0.43% Infinity Bio-Energy Ltd. 0 *@ Magma Energy Corp. * Pacific Green Energy Corp.(RS) *@ Engineering/R&D Services2.50% Foster Wheeler AG * Jacobs Engineering Group, Inc. * Finance - Investment Banker/Broker0.09% Aberdeen International, Inc. * Aberdeen International, Inc., 144A * Forestry1.30% Prima Colombia Hardwood, Inc. *+ Sino-Forest Corp. * Gold Mining5.59% Centamin Egypt Ltd. * Century Mining Corp. * Chesapeake Gold Corp. * Corona Gold Ltd. 0 *@ Dundee Precious Metals, Inc., 144A * Endeavour Mining Corp. * Euromax Resources Ltd., 144A * European Goldfields Ltd. * Gran Colombia Gold Corp. * Kinross Gold Corp. 1 16 Medoro Resources Ltd. * Medoro Resources Ltd., 144A * NGEx Resources, Inc. * Olympus Pacific Minerals, Inc. * Planet Exploration, Inc. * Randgold Resources Ltd., Sponsored ADR * Rusoro Mining Ltd., 144A * Sunridge Gold Corp. * Iron and Steel1.06% Mechel, Sponsored ADR Machinery - Construction & Mining1.78% Caterpillar, Inc. Joy Global, Inc. Machinery - Farm1.21% Deere & Co. Machinery - General Industrial1.23% Robbins & Myers, Inc. Machinery - Pumps0.99% Flowserve Corp. Medical - Hospitals0.01% African Medical Investments plc * Metal - Copper1.68% Augusta Resource Corp. * Catalyst Copper Corp. * Freeport-McMoRan Copper & Gold, Inc. Los Andes Copper Ltd. * Revett Minerals, Inc. * Verona Development Corp. 0 *@ Metal - Diversified2.16% Orsu Metals Corp., 144A * Peregrine Metals Ltd. * Rio Tinto plc, Sponsored ADR Metal - Iron1.17% Cliffs Natural Resources, Inc. Westward Explorations Ltd., 144A(RS) *@ Mining Services0.11% Bounty Mining Ltd. *@ Natasa Mining Ltd. * Natural Resource Technology0.00% I-Pulse, Inc. (RS) *@ Non-Ferrous Metals3.38% Anfield Nickel Corp., 144A * Cameco Corp. GoviEx Uranium, Inc. (RS) *@ Paladin Energy Ltd. * Sterling Group Ventures, Inc. * Uranium Energy Corp. * Western Uranium Corp. * Oil - Field Services8.45% CARBO Ceramics, Inc. Core Laboratories N.V. Gasfrac Energy Services, Inc. * Halliburton Co. Oceaneering International, Inc. * Oil States International, Inc. * Subsea 7 S.A., Sponsored ADR * Oil & Gas - Integrated2.29% Marathon Oil Corp. Oil & Gas Drilling1.69% ENSCO International plc, Sponsored ADR Seadrill Ltd. Oil & Gas Equipment & Services2.20% Baker Hughes, Inc. Oil Companies - Exploration & Production23.69% Africa Oil Corp. * Alange Energy Corp. *+ Alange Energy Corp., 144A *+ Anadarko Petroleum Corp. Apache Corp. Bankers Petroleum Ltd. * BNK Petroleum, Inc. * Cimarex Energy Co. Cobalt International Energy, Inc. * Gran Tierra Energy, Inc. * HRT Participacoes Em Petroleo (RS) *@ Ivanhoe Energy, Inc. * Niko Resources Ltd. NiMin Energy Corp. * Pacific Rubiales Energy Corp. Petroamerica Oil Corp. * Petroamerica Oil Corp., 144A * Petroleum Development Corp. * Petromanas Energy, Inc. * Pioneer Natural Resources Co. Range Energy Resources, Inc. *+ Royalite Petroleum Co., Inc. * Shamaran Petroleum Corp. * Tourmaline Oil Corp. * TransAtlantic Petroleum Ltd. * Oil Field Machinery & Equipment1.09% National-Oilwell Varco, Inc. Oil Refining & Marketing4.65% Frontier Oil Corp. Holly Corp. Tesoro Corp. * Valero Energy Corp. Value Creation, Inc. (RS) *@ Platinum1.21% Anooraq Resources Corp., 144A * Eastern Platinum Ltd. * Osmium Holdings S.A. (RS) 0 *@ Stillwater Mining Co. * Precious Metals0.10% Fortress Minerals Corp. * TVI Pacific, Inc. * Real Estate Operating/Development0.64% Pacific Infrastructure, Inc. (RS) *@ Sector Fund - Energy1.16% Uranium Participation Corp. * Silver Mining3.87% First Majestic Silver Corp. * Pan American Silver Corp. * Silver Standard Resources, Inc. * Silvercorp Metals, Inc. Steel Manufacturing0.98% POSCO, Sponsored ADR Transportation - Marine2.04% Tidewater, Inc. Total Common Stocks (cost $887,431,671) WARRANTS 3.75% Coal0.48% Coalcorp Mining, Inc., 144A, Warrants (August 2011) * Coalcorp Mining, Inc., 144A, Warrants (June 2013) * Pacific Coal Resources Ltd., 144A, Warrants (March 2016) * Western Coal Corp., Warrants (June 2012) * Diversified Minerals0.00% Lithium Americas Corp., 144A, Warrants (May 2012) 0 *@ Finance - Investment Banker/Broker0.01% Aberdeen International, Inc., 144A, Warrants (July 2012) * Gold Mining0.82% Chesapeake Gold Corp., Warrants (February 2012) * Dundee Precious Metals, Inc., 144A, Warrants (November 2015) * Goldcorp, Inc., Warrants (June 2011) * Gran Colombia Gold Corp., Warrants (August 2015) * Medoro Resources Ltd., Warrants (November 2011) * New Gold, Inc., Warrants (November 2012) * New Gold, Inc., Warrants (June 2017) * New Gold, Inc., 144A, Warrants (June 2017) * Rusoro Mining Ltd., 144A, Warrants (November 2011) 0 *@ Rusoro Mining Ltd., 144A, Warrants (November 2012) * Gold/Mineral Royalty Companies0.02% Franco-Nevada Corp., 144A, Warrants (June 2017) * Medical - Hospitals0.00% African Medical Investments plc, Warrants (June 2011) 0 *@ Metal - Diversified0.00% Baja Mining Corp., 144A, Warrants (April 2011) 0 *@ Peregrine Metals Ltd., 144A, Warrants (September 2011) * Metal - Iron0.00% Westward Exploration Ltd., 144A, Warrants (February 2016)(RS) 0 *@ Mining Services0.00% Bounty Mining Ltd., Warrants (December 2011) 0 *@ Oil & Gas Drilling0.00% Vantage Drilling Co., Warrants (May 2011) * Oil Companies - Exploration & Production2.13% Alange Energy Corp., 144A, Warrants (February 2016) * Gran Tierra Energy, Inc., Warrants (June 2012) *@ HRT Participacoes Em Petroleo, Warrants (November 2013)(RS) *@ Petroamerica Oil Corp., 144A, Warrants (October 2014) * Range Energy Resources, Inc., 144A, Warrants (October 2011) 0 *@ Silver Mining0.29% Silver Wheaton Corp., Warrants (September 2013) * Total Warrants (cost $12,474,206) PURCHASED OPTIONS0.60% Exchange-Traded Fund0.60% Market Vector Gold Miners ETF, Strike Price 50, Call, Expiration Jan. 2012 (premium $5,204,100) Oil & Gas - Integrated0.00% Marathon Oil Corp., Strike Price 50, Put, Expiration Apr. 2011 (premium $123,500) Total Purchased Options (cost $5,327,600) CONVERTIBLE DEBENTURE0.42% Principal Amount Metal & Mineral Mining0.42% Grupo Empresarial Ibiza S.A., 12.68%, maturity 05/03/11 (RS) $4,900,000 @ (cost $4,900,000) Total Securities (cost $910,133,477) REPURCHASE AGREEMENT 3.61% Joint Tri-Party Repurchase Agreement, Credit Suisse Securities USA LLC, 03/31/2011, 0.12%, due 04/01/2011, repurchase price $42,015,436, collateralized by U.S. Treasury securities held in a joint tri-party account (cost $42,015,296) Total Investments 100.97% (cost $952,148,773) Other assets and liabilities, net (0.97%) (11,236,741) NET ASSETS 100% $1,165,304,454 See notes to portfolios of investments. WORLD PRECIOUS MINERALS FUND Portfolio of Investments (unaudited) March 31, 2011 COMMON STOCKS85.96% Shares Value Agricultural Operations0.18% Agriterra Ltd. $1,410,268.00 * Coal1.22% Pacific Coal Resources Ltd. * Pacific Coal Resources Ltd., 144A * Sable Mining Africa Ltd. * Diamonds/Precious Stones2.13% Diagem, Inc. 0 *@ Diamonds North Resources Ltd. * Diamonds North Resources Ltd., 144A * Lucara Diamond Corp. * Northern Superior Resources, Inc.,ClassA * Olivut Resources Ltd. * Petra Diamonds Ltd. * Rockwell Diamonds, Inc. * Rockwell Diamonds, Inc., 144A * Diversified Minerals4.13% Aldridge Minerals, Inc. * Amarc Resources Ltd. * Azumah Resources Ltd. * Calibre Mining Corp., 144A * Dorato Resources, Inc. * Erdene Resource Development Corp. * Fronteer Gold, Inc. * Golden Alliance Resources Corp. * Grayd Resource Corp. * Helio Resource Corp. * Indochine Mining Ltd. * Mindoro Resources Ltd., 144A * Mines Management, Inc. * Moss Lake Gold Mines Ltd. *+ New Pacific Metals Corp. * North American Tungsten Corp. * Pelangio Exploration, Inc. * Roca Mines, Inc. * Rochester Resources Ltd. *+ Rochester Resources Ltd., 144A *+ Rubicon Minerals Corp. * Strongbow Exploration, Inc. * Wallbridge Mining Co., Ltd. * Finance - Investment Banker/Broker0.27% Aberdeen International, Inc. * Aberdeen International, Inc., 144A * Financial Services0.00% Invictus Financial, Inc. * Gold Mining52.84% Almaden Minerals Ltd. * AngloGold Ashanti Ltd., Sponsored ADR Barrick Gold Corp. Belo Sun Mining Corp., 144A * Canaco Resources, Inc. * Candente Gold Corp. *+ Candente Gold Corp., 144A *+ Canyon Resources Ltd. * CB Gold, Inc. * Centamin Egypt Ltd. * Centerra Gold, Inc. Century Mining Corp. * Chalice Gold Mines Ltd. * Chesapeake Gold Corp. * Claude Resources, Inc. * Continental Gold Ltd. * Corona Gold Ltd. 0 *@ Crystallex International Corp. * Dundee Precious Metals, Inc. * Dundee Precious Metals, Inc., 144A * Eastmain Resources, Inc. * Elissa Resources Ltd. (RS) 0 *@ Endeavour Mining Corp. * Entree Gold, Inc. * European Goldfields Ltd. * Extorre Gold Mines Ltd. * Goldcorp, Inc. Golden Arrow Resources Corp. * Golden Arrow Resources Corp., 144A * Golden Predator Corp. * Gran Colombia Gold Corp. * Grandview Gold, Inc. * Great Basin Gold Ltd. * Guyana Goldfields, Inc. * Harmony Gold Mining Co., Ltd., Sponsored ADR IAMGOLD Corp. Kaminak Gold Corp.,ClassA * Kilo Goldmines Ltd. * Kimber Resources, Inc. * Kingsgate Consolidated Ltd. Klondex Mines Ltd. *+ Lake Shore Gold Corp. * Levon Resources Ltd. * Lexam VG Gold, Inc. * Malbex Resources, Inc. * Malbex Resources, Inc., 144A * Medoro Resources Ltd. *+ Medoro Resources Ltd., 144A *+ Mirasol Resources Ltd. *+ NGEx Resources, Inc. * Olympus Pacific Minerals, Inc. * Pacific Rim Mining Corp. * Pan African Resources plc Petaquilla Minerals Ltd. (RS) *@ Planet Exploration, Inc. * PMI Gold Corp. *+ PMI Gold Corp.,CHESS Depository Instrument *+ Premier Gold Mines Ltd. * Queenston Mining, Inc. * Radius Gold, Inc. * Renaissance Gold, Inc. * Reunion Gold Corp. * Revolution Resources Corp., 144A(RS) *@ Richmont Mines, Inc. * Rio Alto Mining Ltd. * Romarco Minerals, Inc. * Romarco Minerals, Inc., 144A * Rusoro Mining Ltd., 144A * Rye Patch Gold Corp. * Rye Patch Gold Corp., 144A * San Gold Corp. * St Barbara Ltd. * Sunridge Gold Corp. * Tolima Gold Corp., 144A(RS) *+@ Torex Gold Resources, Inc. * TriStar Gold, Inc. * Virginia Mines, Inc. * Yamana Gold, Inc. Medical - Hospitals0.03% African Medical Investments plc * Metal - Copper1.06% Augusta Resource Corp. * Catalyst Copper Corp. * Continental Minerals Corp. * Revett Minerals, Inc. * Verona Development Corp. 0 *@ Metal - Diversified5.16% Avion Gold Corp. * Avion Gold Corp., 144A * Bearing Resources Ltd. (RS) 0 *@ Carnavale Resources Ltd. * Cerro Resources NL * Dalradian Resources, Inc. * Dia Bras Exploration, Inc. * First Point Minerals Corp. * HudBay Minerals, Inc. Imperial Metals Corp. * Mariana Resources Ltd. * Orsu Metals Corp. * Orsu Metals Corp., 144A * Prophecy Resources Corp., 144A * Robust Resources Ltd. * Temex Resources Corp. * US Nickel Ltd. * Mining Services0.71% Argent Minerals Ltd. *+ Energold Drilling Corp. * Geodrill Ltd. * Natasa Mining Ltd. * Oil Companies - Exploration & Production2.47% Alange Energy Corp. * Alange Energy Corp., 144A * Big Sky Energy Corp. 0 *@ Pacific Rubiales Energy Corp. Platinum1.13% Anooraq Resources Corp., 144A * Eastern Platinum Ltd. * Osmium Holdings S.A. (RS) 0 *@ Pacific North West Capital Corp. * Platinum Group Metals Ltd. * Seafield Resources Ltd. (RS) *@ Precious Metals1.79% Atikwa Resources, Inc., 144A * Fortress Minerals Corp. * Mindfinders Corp. Ltd. * Sabina Gold & Silver Corp. * Solitario Exploration & Royalty Corp. * TVI Pacific, Inc. * Silver Mining12.84% First Majestic Silver Corp. * Fortuna Silver Mines, Inc. * Hecla Mining Co. * MAG Silver Corp. * Pan American Silver Corp. * Polymetal, Sponsored GDR * Silver Standard Resources, Inc. * Silvercorp Metals, Inc. Total Common Stocks (cost $520,900,520) EXCHANGE-TRADED FUNDS (ETF)2.90% SPDR Gold Trust * Sprott Physical Gold Trust * Sprott Physical Silver Trust * Total Exchange-Traded Funds (cost $17,756,430) WARRANTS 5.21% Coal0.04% Pacific Coal Resources Ltd., 144A, Warrants (March 2016) * Diversified Minerals0.09% Mines Management, Inc., Warrants (April 2012) * Rochester Resources Ltd., 144A, Warrants (November 2011) 0 *@ Gold Mining3.51% Agnico-Eagle Mines Ltd., Warrants (December 2013) * Agnico-Eagle Mines Ltd., Warrants (December 2013) * Argonaut Gold, Inc., Warrants (December 2012) * Candente Gold Corp., 144A, Warrants (December 2011) *@ Chesapeake Gold Corp., Warrants (February 2012) * Crystallex International Corp., 144A, Warrants (December 2049) 0 *@ Dundee Precious Metals, Inc., 144A, Warrants (November 2015) * Endeavour Mining Corp., Warrants (February 2014) * Franco-Nevada Corp., Warrants (July 2013) * Goldcorp, Inc., Warrants (June 2011) * Gran Colombia Gold Corp., Warrants (August 2015) * Kinross Gold Corp., Warrants (September 2011) * Kinross Gold Corp., Warrants (September 2013) * Kinross Gold Corp., Warrants (September 2014) * Malbex Resources, Inc., 144A, Warrants (April 2011) 0 *@ Medoro Resources Ltd., Warrants (November 2011) * New Gold, Inc., Warrants (April 2012) * New Gold, Inc., Warrants (November 2012) * New Gold, Inc., Warrants (June 2017) * New Gold, Inc., 144A, Warrants (June 2017) * Petaquilla Minerals Ltd., Warrants (January 2014)(RS) 0 *@ Rusoro Mining Ltd., Warrants (November 2012) * Rusoro Mining Ltd., 144A, Warrants (November 2011) 0 *@ Rusoro Mining Ltd., 144A, Warrants (November 2012) * Rye Patch Gold Corp., 144A, Warrants (December 2049) *@ Timberline Resources Corp., 144A, Warrants (August 2011) 0 *@ Tolima Gold Corp., 144A, Warrants (March 2013)(RS) 0 *@ Gold/Mineral Royalty Companies0.14% Franco-Nevada Corp., Warrants (March 2012) * Franco-Nevada Corp., Warrants (July 2013) * Franco-Nevada Corp., 144A, Warrants (June 2017) * Medical - Hospitals0.00% African Medical Investments plc, Warrants (June 2011) 0 *@ Metal - Diversified0.28% Avion Gold Corp., 144A, Warrants (May 2011) *@ Baja Mining Corp., 144A, Warrants (April 2011) 0 *@ Carnavale Resources Ltd., Warrants (February 2013) * Orsu Metals Corp., 144A, Warrants (April 2012) 0 *@ Oil Companies - Exploration & Production0.23% Alange Energy Corp., 144A, Warrants (February 2016) * Platinum0.00% Seafield Resources Ltd., Warrants (December 2012)(RS) 0 *@ Silver Mining0.92% Silver Wheaton Corp., Warrants (September 2013) * Total Warrants (cost $29,492,770) SPECIAL WARRANTS 0.00% Gold/Mineral Exploration & Development0.00% Miocene Metals Ltd., Special Warrants (October 2011)(RS) 0 *@ Western Exploration & Development Ltd., 144A,Special Warrants (December 2049)(RS) 0 *@ Total Special Warrants 0 (cost $300,000) PURCHASED OPTION0.61% Contracts Exchange-Traded Fund0.61% Market Vector Gold Miners ETF, Strike Price 50, Call, Expiration Jan. 2012 (premium $3,548,250) SUBSCRIPTION RECEIPTS 0.26% Gold Mining0.26% Solvista Gold Corp., 144A(RS) *@+ (cost $1,973,981) Total Securities (cost $573,971,951) REPURCHASE AGREEMENT 5.77% Principal Amount Joint Tri-Party Repurchase Agreement, Credit Suisse Securities USA LLC, 03/31/2011, 0.12%, due 04/01/2011, repurchase price $44,519,448, collateralized by U.S. Treasury securities held in a joint tri-party account (cost $44,519,299) $44,519,299 Total Investments 100.71% (cost $618,491,250) Other assets and liabilities, net (0.71%) NET ASSETS 100% $772,152,648 See notes to portfolios of investments. GOLD & PRECIOUS METALS FUND Portfolio of Investments (unaudited) March 31, 2011 COMMON STOCKS78.89% Shares Value Diamonds/Precious Stones1.57% Petra Diamonds Ltd. $4,444,779 * Gold Mining46.27% Alamos Gold, Inc. AngloGold Ashanti Ltd., Sponsored ADR Barrick Gold Corp. Centamin Egypt Ltd. * Centerra Gold, Inc. Century Mining Corp. * Claude Resources, Inc. * DRDGOLD Ltd., Sponsored ADR Dundee Precious Metals, Inc. * Dundee Precious Metals, Inc., 144A * Endeavour Mining Corp. * European Goldfields Ltd. * Gold Fields Ltd., Sponsored ADR * Goldcorp, Inc. Gran Colombia Gold Corp. * Great Basin Gold Ltd. * Harmony Gold Mining Co., Ltd., Sponsored ADR IAMGOLD Corp. Kingsgate Consolidated Ltd. Lake Shore Gold Corp. * Medoro Resources Ltd. * Nevsun Resources Ltd. * New Gold, Inc. * Northgate Minerals Corp. * Pan African Resources plc Richmont Mines, Inc. * Rusoro Mining Ltd., 144A * San Gold Corp. * St Barbara Ltd. * Yamana Gold, Inc. Gold/Mineral Royalty Companies1.31% Franco-Nevada Corp. Medical - Hospitals0.04% African Medical Investments plc * Metal - Diversified2.36% Avion Gold Corp. * HudBay Minerals, Inc. Oil Companies - Exploration & Production0.86% Canadian Natural Resources Ltd. Platinum0.65% Eastern Platinum Ltd. * Precious Metals0.61% Mindfinders Corp. Ltd. * Silver Mining25.22% First Majestic Silver Corp. * Fortuna Silver Mines, Inc. * Hecla Mining Co. * Pan American Silver Corp. * Polymetal, Sponsored GDR * Silver Standard Resources, Inc. * Silvercorp Metals, Inc. Total Common Stocks (cost $183,997,546) EXCHANGE-TRADED FUNDS (ETF)4.65% ETFS Palladium Trust * SPDR Gold Trust * Sprott Physical Gold Trust * Sprott Physical Silver Trust * Total Exchange-Traded Funds (cost $11,496,682) WARRANTS 7.93% Diversified Minerals0.01% Mines Management, Inc., Warrants (April 2012) * Gold Mining5.55% Agnico-Eagle Mines Ltd., Warrants (December 2013) * Agnico-Eagle Mines Ltd., 144A, Warrants (December 2013) * Crystallex International Corp., 144A, Warrants (December 2049) 0 *@ Dundee Precious Metals, Inc., Warrants (June 2012) * Dundee Precious Metals, Inc., Warrants (November 2015) * Dundee Precious Metals, Inc., 144A, Warrants (November 2015) * Endeavour Mining Corp., Warrants (February 2014) * Goldcorp, Inc., Warrants (June 2011) * Gran Colombia Gold Corp., Warrants (August 2015) * Kinross Gold Corp., Warrants (September 2011) * Kinross Gold Corp., Warrants (September 2013) * Kinross Gold Corp., Warrants (September 2014) * Medoro Resources Ltd., Warrants (November 2011) * New Gold, Inc., Warrants (April 2012) * New Gold, Inc., Warrants (November 2012) * New Gold, Inc., Warrants (June 2017) * Rusoro Mining Ltd., Warrants (November 2012) * Rusoro Mining Ltd., 144A, Warrants (November 2012) * Gold/Mineral Royalty Companies0.33% Franco-Nevada Corp., Warrants (March 2012) * Franco-Nevada Corp., Warrants (July 2013) * Franco-Nevada Corp., 144A, Warrants (June 2017) * Medical - Hospitals0.00% African Medical Investments plc, Warrants (June 2011) 0 *@ Silver Mining2.04% Silver Wheaton Corp., Warrants (September 2013) * Total Warrants (cost $13,315,404) PURCHASED OPTION0.60% Contracts Exchange-Traded Fund0.60% Market Vector Gold Miners ETF, Strike Price 50, Call, Expiration Jan. 2012 (premium $1,277,370) NOTES1.47% Principal Amount Gold Mining1.47% Barrick Gold Corp., 6.95%, maturity 04/01/19 Newmont Mining Corp., 6.25%, maturity 10/01/39 Total Notes (cost $4,466,528) Total Securities (cost $214,553,531) REPURCHASE AGREEMENT 6.43% Joint Tri-Party Repurchase Agreement, Credit Suisse Securities USA LLC, 03/31/2011, 0.12%, due 04/01/2011, repurchase price $18,168,835, collateralized by U.S. Treasury securities held in a joint tri-party account (cost $18,168,774) Total Investments 99.97% (cost $232,722,305) Other assets and liabilities, net 0.03% 88,529 NET ASSETS 100% $282,708,910 See notes to portfolios of investments. EASTERN EUROPEAN FUND Portfolio of Investments (unaudited) March 31, 2011 COMMON STOCKS94.97% Shares Value Agricultural Chemicals1.17% Uralkali, Sponsored GDR $4,976,400 Agricultural Operations0.50% Kernel Holding S.A. * Airport Development/Maintenance1.51% TAV Havalimanlari Holding A.S. * Appliances1.63% Arcelik Automotive - Cars & Light Trucks2.66% Tofas Turk Otomobil Fabrikasi A.S. Cellular Telecommunications0.70% Mobile TeleSystems, Sponsored ADR Coal0.10% Eastcoal, Inc. * Commercial Banks - Non US20.72% Powszechna Kasa Oszczednosci Bank Polski S.A. Sberbank RF @ Turkiye Garanti Bankasi A.S. Turkiye Halk Bankasi A.S. Turkiye Is Bankasi,ClassC Turkiye Vakiflar Bankasi T.A.O.,ClassD VTB Bank OJSC, Sponsored GDR Diversified Metals & Mining0.62% JSC MMC Norilsk Nickel, Sponsored ADR Diversified Operations1.59% Haci Omer Sabanci Holding A.S. Electric Utility1.02% CEZ A.S. Finance - Investment Banker/Broker1.45% Turkiye Sinai Kalkinma Bankasi A.S. Food - Meat Products0.69% Cherkizovo Group, Sponsored GDR * Food - Retail3.18% X5 Retail Group N.V., Sponsored GDR * Food - Wholesale/Distribution1.16% Eurocash S.A. Gold Mining0.95% Dundee Precious Metals, Inc., 144A * European Goldfields Ltd. * Housewares1.59% Turkiye Sise ve Cam Fabrikalari AS * Investment Companies0.10% Vostok Nafta Investment Ltd. * Medical - Drugs3.80% Egis Gyogyszergyar Nyrt. Pharmstandard, Sponsored GDR * Richter Gedeon Nyrt. Metal - Aluminum3.26% United Co. RUSAL plc * Metal - Diversified2.12% KGHM Polska Miedz S.A. Orsu Metals Corp. * Orsu Metals Corp., 144A * Non-Ferrous Metals1.11% Uranium One, Inc. * Oil - Field Services0.28% Eurasia Drilling Co., Ltd., Sponsored GDR Oil Companies - Exploration & Production9.58% BNK Petroleum, Inc. * Gazprom OAO, Sponsored ADR NovaTek OAO, Sponsored GDR Tethys Petroleum Ltd. * Oil Companies - Integrated13.60% Lukoil OAO, Sponsored ADR MOL Hungarian Oil & Gas Nyrt. * Rosneft Oil Co. OJSC, Sponsored GDR TNK-BP Holding @ Oil Refining & Marketing0.97% Tupras Turkiye Petrol Rafine Real Estate Operating/Development1.61% LSR Group OJSC, GDR PIK Group, Sponsored GDR * Retail - Appliances0.68% M Video OJSC @ Retail - Food1.86% Magnit OJSC, Sponsored GDR Silver Mining1.79% Polymetal, Sponsored GDR * Steel - Producers9.63% Evraz Group S.A., Sponsored GDR * Magnitogorsk Iron & Steel Works, Sponsored GDR Mechel, Sponsored ADR Novolipetsk Steel, Sponsored GDR Steel Pipe & Tube0.99% OAO TMK, Sponsored GDR * Telecommunication Services1.41% Sistema JSFC *@ Television0.94% CTC Media, Inc. Total Common Stocks (cost $262,441,717) REAL ESTATE INVESTMENT TRUST (REIT)0.81% Emlak Konut Gayrimenkul Yatirim Ortakligi A.S. * (cost $2,653,275) WARRANTS 0.72% Gold Mining0.72% Dundee Precious Metals, Inc.,144A, Warrants (November 2015) * Metal - Diversified0.00% Orsu Metals Corp., 144A, Warrants (April 2012) 0 *@ Total Warrants (cost $0) Total Securities (cost $265,094,992) REPURCHASE AGREEMENT 3.59% Principal Amount Joint Tri-Party Repurchase Agreement, Credit Suisse Securities USA LLC, 03/31/2011, 0.12%, due 04/01/2011, repurchase price $15,267,799, collateralized by U.S. Treasury securities held in a joint tri-party account (cost $15,267,748) $15,267,748 Total Investments 100.09% (cost $280,362,740) Other assets and liabilities, net (0.09%) (384,102) NET ASSETS 100% $424,753,108 See notes to portfolios of investments. GLOBAL EMERGING MARKETS FUND Portfolio of Investments (unaudited) March 31, 2011 COMMON STOCKS97.39% Shares Value Agricultural Chemicals1.77% China BlueChemical Ltd.,Hshares $127,468 Sinofert Holdings Ltd. * Appliances0.91% Arcelik Automotive - Cars & Light Trucks5.09% Brilliance China Automotive Holdings Ltd. * Hyundai Motor Co. Tata Motors Ltd., Sponsored ADR Tofas Turk Otomobil Fabrikasi A.S. Building - Heavy Construction0.52% Grana y Montero S.A. Building & Construction Products - Miscellaneous1.46% Taiwan Glass Industrial Corp. Building Products - Cement/Aggregates1.17% PT Holcim Indonesia Tbk * Casino Hotels0.89% Genting Singapore plc * Cellular Telecommunications5.62% America Movil SAB de C.V., Series L, Sponsored ADR MTN Group Ltd. Vivo Participacoes S.A., Sponsored ADR Commercial Banks - Non US12.91% Axis Bank Ltd. Banco do Brasil S.A. Bank of China Ltd.,Hshares Bank of Georgia,ClassA, Sponsored GDR * China Construction Bank Corp.,Hshares Credicorp Ltd. Itau Unibanco Banco Multiplo S.A. Sberbank RF @ State Bank of India Ltd., Sponsored GDR Turkiye Garanti Bankasi A.S. Diversified Minerals1.05% Vale S.A.,ClassB, Sponsored ADR E-Commerce/Products3.33% MercadoLibre, Inc. Electric - Generation1.00% CEZ A.S. Electric Products - Miscellaneous0.69% Johnson Electric Holdings Ltd. Electronic Components - Miscellaneous0.82% TPK Holding Co., Ltd. * Electronic Components - Semiconductors2.39% Samsung Electronics Co., Ltd. Finance - Mortgage Loan/Banker1.19% LIC Housing Finance Ltd. Finance - Other Services0.78% BM&F BOVESPA S.A. Bolsa de Valores de Colombia Food - Retail3.44% Cencosud S.A. Compania Brasileira de Distribuicao Grupo Pao de Acucar,ClassA, Sponsored ADR X5 Retail Group N.V., Sponsored GDR * Gold Mining2.28% Centamin Egypt Ltd. * Zhaojin Mining Industry Co., Ltd.,Hshares Insurance1.02% China Life Insurance Co., Ltd.,Hshares Internet1.05% Netease.com, Sponsored ADR * Investment Companies0.49% Vostok Nafta Investment Ltd. * Medical - Drugs1.88% Pharmstandard, Sponsored GDR * Ranbaxy Laboratories Ltd. * Medical Labs & Testing Services1.77% Diagnosticos da America Metal - Aluminum0.55% United Co. RUSAL plc * Metal - Copper1.31% Freeport-McMoRan Copper & Gold, Inc. Metal - Diversified3.05% KGHM Polska Miedz S.A. Orsu Metals Corp. * Orsu Metals Corp., 144A * Miscellaneous Manufacturers1.49% China International Marine Containers Co., Ltd.,ClassB Multimedia2.32% Naspers Ltd.,ClassN Oil Companies - Exploration & Production8.32% Alange Energy Corp. * Alange Energy Corp., 144A * CNOOC Ltd., Sponsored ADR FX Energy, Inc. * Gran Tierra Energy, Inc. * Niko Resources Ltd. OGX Petroleo e Gas Participacoes S.A. * Oil Companies - Integrated4.91% China Petroleum & Chemical Corp., Sponsored ADR * Ecopetrol S.A., Sponsored ADR PetroChina Co., Ltd., Sponsored ADR TNK-BP Holding @ Patient Monitoring Equipment1.52% Opto Circuits India Ltd. Platinum0.50% Eastern Platinum Ltd. * Power Converters/Power Supply Equipment0.85% Dongfang Electric Corp., Ltd.,Hshares Real Estate Operating/Development2.09% Kerry Properties Ltd. LSR Group OJSC, GDR Sun Hung Kai Properties Ltd. Retail - Apparel/Shoe1.70% Lojas Renner S.A. Retail - Hypermarkets1.50% Wal-Mart de Mexico SAB de CV, Series V Retail - Major Department Store2.00% SACI Falabella Semiconductor Components - Integrated Circuits2.87% Taiwan Semiconductor Manufacturing Co., Ltd., Sponsored ADR Shipbuilding1.85% Hyundai Heavy Industries Co., Ltd. Steel Manufacturing0.90% POSCO, Sponsored ADR Sugar1.27% Cosan Ltd.,ClassA Therapeutics1.31% China Shineway Pharmaceutical Group Ltd. Transportation - Marine0.91% Evergreen Marine Corp. * Water Treatment Systems1.03% Beijing Enterprises Water Group Ltd. * Web Portals/Internet Service Providers1.62% Baidu, Inc., Sponsored ADR * Total Common Stocks (cost $11,092,137) EXCHANGE-TRADED FUNDS (ETF)1.49% iShares FTSE A50 China Index ETF * iShares MSCI Malaysia Index Fund iShares MSCI South Korea Index Fund iShares MSCI Thailand Index Fund iShares MSCI Turkey Index Fund Market Vectors Indonesia Index ETF * Total Exchange-Traded Funds (cost $182,089) WARRANTS 0.26% Metal - Diversified0.00% Orsu Metals Corp., 144A, Warrants (April 2012) 0 *@ Oil Companies - Exploration & Production0.26% Alange Energy Corp., 144A, Warrants (February 2016) * Total Warrants (cost $0) Total Investments 99.14% (cost $11,274,226) Other assets and liabilities, net 0.86% 110,203 NET ASSETS 100% $12,742,586 See notes to portfolios of investments. CHINA REGION FUND Portfolio of Investments (unaudited) March 31, 2011 COMMON STOCKS96.42% Shares Value Agricultural Chemicals2.35% China BlueChemical Ltd.,Hshares $764,155 Sinofert Holdings Ltd. * Automotive - Cars & Light Trucks5.52% Brilliance China Automotive Holdings Ltd. * Great Wall Motor Co., Ltd.,Hshares Hyundai Motor Co. Automotive/Truck Parts & Equipment - Replacement1.34% Xinyi Glass Holdings Ltd. Building & Construction1.69% China State Construction International Holdings Ltd. Building & Construction Products - Miscellaneous3.14% China Liansu Group Holdings Ltd. * Building Products - Cement/Aggregates3.41% China Resources Cement Holdings Ltd. * PT Holcim Indonesia Tbk * West China Cement Ltd. * Casino Hotels3.00% SJM Holdings Ltd. Wynn Macau Ltd. Chemicals - Specialty1.11% Daqo New Energy Corp., Sponsored ADR * Huabao International Holdings Ltd. Coal5.18% China Shenhua Energy Co., Ltd.,Hshares Fushan International Energy Group Ltd. Indo Tambangraya Megah PT Yanzhou Coal Mining Co.,Hshares Commercial Banks - Non US9.62% Bank Mandiri Tbk PT Bank of China Ltd.,Hshares BOC Hong Kong Holdings Ltd. China Construction Bank Corp.,Hshares TMB Bank Public Company Ltd. * Disposable Medical Products0.59% Shandong Weigao Group Medical Polymer Co., Ltd.,Hshares Diversified Banking Institutions1.47% HSBC Holdings plc Diversified Minerals0.71% Erdene Resource Development Corp. * Woulfe Mining Corp. * Diversified Operations3.32% Hutchison Whampoa Ltd. Siam Cement PCL Electric Generation0.80% China Resources Power Holdings Co., Ltd. Electric Products - Miscellaneous3.46% Johnson Electric Holdings Ltd. Zhuzhou CSR Times Electric Co., Ltd.,Hshares Electronic Components - Miscellaneous1.10% TPK Holding Co., Ltd. * Yageo Corp., Sponsored GDR 1 0 *@ Electronic Components - Semiconductors0.96% Spreadtrum Communications, Inc., Sponsored ADR * Finance - Other Services0.25% Bursa Malaysia Bhd Food - Retail0.90% Lianhua Supermarket Holdings Co., Ltd.,Hshares Gold Mining2.62% Euromax Resources Ltd., 144A * Olympus Pacific Minerals, Inc. * Zhaojin Mining Industry Co., Ltd.,Hshares Hotels & Motels1.44% Shangri-La Asia Ltd. Human Resources1.33% 51job, Inc., Sponsored ADR * Insurance1.02% China Life Insurance Co., Ltd.,Hshares Internet Application Software1.77% Tencent Holdings Ltd. Internet Security0.06% Qihoo 360 Technology Co., Ltd., ADR * Internet Telephony0.00% Asia Broadband, Inc. 0 *@ Investment Companies0.02% Hutchison Port Holdings Trust,ClassU * Machinery1.11% Lonking Holdings Ltd. * Marine Services1.17% COSCO Pacific Ltd. Metal - Aluminum1.54% United Co. RUSAL plc * Metal - Copper1.57% Freeport-McMoRan Copper & Gold, Inc. Miscellaneous Manufacturers1.49% China International Marine Containers Co., Ltd.,Bshares Non-Ferrous Metals0.25% Sterling Group Ventures, Inc. * Oil - Field Services3.28% Anton Oilfield Services Group * China Oilfield Services Ltd.,Hshares SinoTech Energy Ltd., Sponsored ADR * Oil Companies - Exploration & Production2.24% CNOOC Ltd., Sponsored ADR Oil Companies - Integrated1.04% China Petroleum & Chemical Corp., Sponsored ADR * Petrochemicals0.00% Danhua Chemical Technology Co., Ltd.,Bshares 2 2 * Power Converters/Power Supply Equipment2.14% Dongfang Electric Corp., Ltd.,Hshares Precious Metals0.20% TVI Pacific, Inc. * Real Estate Operating/Development3.43% China Overseas Land & Investment Ltd. Sun Hung Kai Properties Ltd. Retail - Apparel/Shoe1.20% Belle International Holdings Ltd. Retail - Automobile1.02% PT Astra International Tbk Retail - Consumer Electronics1.04% GOME Electrical Appliances Holdings Ltd. * Retail - Jewelry0.98% Hengdeli Holdings Ltd. Lao Feng Xiang Co., Ltd.,Bshares 1 3 Schools0.29% CIBT Education Group, Inc. * Semiconductor Components - Integrated Circuits1.01% Taiwan Semiconductor Manufacturing Co., Ltd., Sponsored ADR Shipbuilding1.37% Hyundai Heavy Industries Co., Ltd. Steel - Producers2.57% Maanshan Iron and Steel Co., Ltd.,Hshares * POSCO Telecommunication Services0.13% Trunkbow International Holdings Ltd. * Telecommunications Equipment1.45% ZTE Corp.,Hshares Therapeutics1.47% China Shineway Pharmaceutical Group Ltd. Transportation - Marine1.95% Evergreen Marine Corp. * Water Treatment Systems1.13% Beijing Enterprises Water Group Ltd. * Web Portals/Internet Service Providers3.17% Baidu, Inc., Sponsored ADR * Netease.com, Sponsored ADR * Sina Corp. *^ Total Common Stocks (cost $43,297,945) EXCHANGE-TRADED FUNDS (ETF)2.04% iShares FTSE A50 China Index ETF * Market Vectors Rare Earth/Strategic Metals ETF * Sprott Physical Gold Trust * Total Exchange-Traded Funds (cost $911,182) Total Securities (cost $44,209,127) Total Investments 98.46% (cost $44,209,127) Other assets and liabilities, net 1.54% NET ASSETS 100% $48,189,275 See notes to portfolios of investments. CALL OPTIONS WRITTEN Shares Subject To Call Value Sina Corp., Strike Price 110, Expiration Apr. 2011 (premiums received $8,675) $8,700 Notes to Portfolios of Investments (unaudited) March 31, 2011 Legend *Non-income producing security GOGeneral Obligation Bond +Affiliated company (see following) RSRestricted Security (see following) ADRAmerican Depositary Receipt ZCBZero Coupon Bond GDRGlobal Depositary Receipt ^Security or portion of security segregated as collateral for written options @Security was fair valued at March 31, 2011, by U.S. Global Investors, Inc. (Adviser) in accordance with valuation procedures approved by the Board of Trustees. Fair valued securities, which were primarily composed of restricted securities, as a percentage of net assets at March 31, 2011, were 2.48% of Holmes Growth, 4.67% of Global MegaTrends, 6.85% of Global Resources, 1.20% of World Precious Minerals, 14.21% of Eastern European and 3.72% of Global Emerging Markets. See the Fair Valuation of Securities section of these Notes to Portfolios of Investments for further discussion of fair valued securities. See further information and detail on restricted securities in the Restricted Securities section of these Notes to Portfolios of Investments. General The yields reflect the effective yield from the date of purchase. Variable Rate Notes have periodic reset features, which effectively shorten the maturity dates and reset the interest rates as tied to various interest-bearing instruments. Rates shown are current rates at March 31, 2011. Securities with a 144A designation are exempt from registration under Rule 144A of the Securities Act of 1933. U.S. Global Investors Funds, a Delaware statutory trust, consists of thirteen separate funds (Funds). For more comprehensive information on the Funds' organization and significant accounting policies, please refer to the most recent semi-annual or annual report. Security Valuations The Funds value investments traded on national or international securities exchanges or over-the-counter at the last sales price reported by the security’s primary exchange of its market at the time of daily valuation. Securities for which no sale was reported are valued at the mean between the last reported bid and asked quotation. Short-term investments with effective maturities of sixty days or less at the date of purchase may be valued at amortized cost, which approximates market value. An independent pricing service values municipal securities, long-term U.S. Government obligations and corporate debt securities using a system based on such factors as credit rating, maturity, coupon and type of security to determine fair value. Fair Valuation of Securities Securities for which market quotations are not readily available or which are subject to legal restrictions are valued at their fair value as determined in good faith under consistently applied procedures under the general supervision of the Board of Trustees. The following factors are generally considered in determining fair value: nature and duration of any trading restrictions, trading volume, market values of unrestricted shares of the same or similar class, investment management’s judgment regarding the market experience of the issuer, financial status and other operational and market factors affecting the issuer, issuer’s management, quality of the underlying property based on review of independent geological studies, the extent of a Fund’s investment in the trading securities of the issuer; and other relevant matters. The fair values may differ from what would have been used had a broader market for these securities existed. For securities traded on international exchanges, if events which may materially affect the value of a Fund's securities occur after the close of the primary exchange and before a Fund’s net asset value is next determined, then those securities will be valued at their fair value as determined in good faith under the supervision of the Board of Trustees. The Funds may use a systematic fair value model provided by an independent third party to value international securities. The Funds are required to disclose information regarding the fair value measurements of a Fund’s assets and liabilities. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The disclosure requirement established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk, for example, the risk inherent in a particular valuation technique used to measure fair value including such a pricing model and/or the risk inherent in the inputs to the valuation technique. Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with the Investment Company Act of 1940. Generally, amortized cost reflects the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Fair value determinations are required for securities whose value is affected by a significant event that will materially affect the value of a domestic or foreign security and which occurs subsequent to the time of the close of the principal market on which such domestic or foreign security trades but prior to the calculation of the Fund’s NAV. The three levels defined by the fair value hierarchy are as follows: Level 1– quoted prices in active markets for identical securities. Level 2 – significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). In some instances, the inputs used to measure fair value might fall in different levels of the fair value hierarchy. The level in the fair value hierarchy within which the fair value measurement in its entirety falls is determined based on the lowest input level that is significant to the fair value measurement in its entirety. Because of the inherent uncertainties of valuation, the values reflected in the financial statements may materially differ from the value received upon actual sale of those investments. In January 2010, the Financial Accounting Standards Board released ASU 2010-06, “Improving Disclosures about Fair Value Measurements.” This ASU added new requirements for disclosures into and out of Levels 1 and 2 fair-value measurements and information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of Level 3 fair-value measurements. It also clarified existing fair value disclosures about the level of disaggregation, inputs and valuation techniques. Except for the detailed Level 3 reconciliation disclosures, the guidance in the ASU was effective for annual and interim reporting periods in fiscal years beginning after December 15, 2009. The new disclosures for Level 3 activity are effective for annual and interim reporting periods in fiscal years beginning after December 15, 2010, and have been adopted for this filing. The following table summarizes the valuation of each fund’s securities as of March 31, 2011, using the fair value hierarchy: Quoted Prices in Active Markets for Identical Investments (Level 1)* Significant Other Observable Inputs (Level 2)* Significant Unobservable Inputs (Level 3) Total U.S. Treasury Securities Cash Fund Investments in securities** U.S. Government Obligations $- $- Repurchase Agreements - - Total $- U.S. Government Securities Savings Fund Investments in securities** U.S. Government and Agency Obligations $- $- Total $- $- Near-Term Tax Free Fund Investments in securities** Municipal Bonds $- $- Total $- $- Tax Free Fund Investments in securities** Municipal Bonds $- $- Total $- $- All American Equity Fund Investments in securities** Common Stocks $- $- Warrants - - Purchased Option - - Total $- $- Holmes Growth Fund Investments in securities** Common Stocks: Finance – Commercial $- $- Real Estate Operating/Development - - All Other Common Stocks - - Exchange-Traded Fund Warrants: Finance – Commercial - Medical – Hospitals - All Other Warrants - - Convertible Debenture: Metal & Mineral Mining - - Repurchase Agreement - - Total $- Other Financial Instruments*** Written Options $- $- Global MegaTrends Fund Investments in securities** Common Stocks: Electric – Generation $- $- Energy – Alternate Sources - - Real Estate Operating/Development - All Other Common Stocks - - Warrants - - Master Limited Partnerships - - Convertible Debenture: Metal & Mineral Mining - - Total $- Global Resources Fund Investments in securities** Common Stocks: Coal $- Electric – Generation - - Energy – Alternate Resources - Gold Mining - - Metal – Copper - - Metal – Iron - Mining Services - Natural Resource Technology - - Non–Ferrous Metals - Oil Companies – Exploration & Production - Oil Refining & Marketing - Platinum - - Real Estate Operating/Development - - All Other Common Stocks - - Warrants: Diversified Minerals - Gold Mining - - Medical – Hospitals - Metal – Diversified - - Metal – Iron - Mining Services - Oil Companies – Exploration & Production All Other Warrants - - Purchased Options - - Convertible Debenture: Metal & Mineral Mining - - Repurchase Agreement - - Total World Precious Minerals Fund Investments in securities** Common Stocks: Diamond/Precious Stones $- $- Gold Mining Metal – Copper - - Metal – Diversified - - Oil Companies – Exploration & Production - - Platinum - All Other Common Stocks - - Exchange-Traded Fund - - Warrants: Diversified Minerals - - Gold Mining - Medical – Hospitals - Metal – Diversified - Platinum - All Other Warrants - - Special Warrants: Gold/Mineral Exploration & Development - Purchased Option - - Subscription Receipts: Gold Mining - - Repurchase Agreement - - Total Gold and Precious Metals Fund Investments in securities** Common Stocks $- $- Exchange-Traded Fund - - Warrants: Gold Mining - Medical – Hospitals - All Other Warrants - - Purchased Option - - Notes: Gold Mining - - Repurchase Agreement - - Total $- Eastern European Fund Investments in securities** Common Stocks: Commercial Banks – Non US $- Oil Companies – Integrated - Retail – Appliances - - Telecommunication Services - - All Other Common Stocks - - Real Estate Investment Trust - - Warrants: Metal – Diversified - All Other Warrants - - Repurchase Agreement - - Total $- Global Emerging Markets Fund Investments in securities** Common Stocks: Commercial Banks – Non US $- Oil Companies – Integrated - All Other Common Stocks - - Exchange-Traded Funds - - Warrants: Metal – Diversified - All Other Warrants - - Total $- China Region Fund Investments in securities** Common Stocks: Electronic Components – Miscellaneous $- $- $- $- Internet Telephony - All Other Common Stocks - - Exchange-Traded Funds - - Total $- $- Other Financial Instruments*** Written Options $- $- * Significant transfers between Levels 1 and 2 included securities valued at $1,243,763, $1,757,919 and $2,469,867 at March 31, 2011, in the Global MegaTrends, Global Emerging Markets and China Region Funds, respectively, included in Level 1 that had previously been included in Level 2 at December 31, 2010. These changes were primarily the result of certain foreign securities using a systematic fair value model at the prior period end but not at March 31, 2011. ** Refer to the portfolio of investments for a detailed list of the Fund’s investments. *** Other financial instruments include currency contracts and written options. Currency contracts and written options are reported at their unrealized appreciation/depreciation at measurement date, which represents the change in the contract’s value from trade date. The following is a reconciliation of assets for which significant unobservable inputs (Level 3) were used in determining fair value during the period January 1, 2011, through March 31, 2011: Beginning Balance 12/31/10 Net Purchases Net Sales Total realized gain (loss) Net change in unrealized appreciation (depreciation) Transfers out of Level 3* Ending Balance 03/31/11 Net change in unrealized appreciation (depreciation) from Investments held as of 3/31/11(1) Holmes Growth Fund Investment in Securities Common Stocks: Finance - Commercial $- $- $- Real Estate Operating/Development - Convertible Debenture: Metal & Mineral Mining - Total Investments in Securities $- $- $- Global MegaTrends Fund Investments in Securities Common Stock: Electric - Generation $- $- $- $- $- $- Energy - Alternate Sources - Real Estate Operating/Development - Convertible Debenture: Metal & Mineral Mining - Total Investments in Securities $- $- $- $- $- Global Resources Fund Investments in Securities Common Stocks: Coal $- $- $- $- $- $- Electric - Generation - Energy - Alternate Sources - Gold Mining - Metal - Copper - Mining Services - Natural Resource Technology - Non-Ferrous Metals - Oil Companies – Exploration & Production - Oil Refining & Marketing - Platinum - Real Estate Operating/Development - Warrants: Mining Services - Oil Companies – Exploration & Production - Convertible Debenture: Metal & Mineral Mining - Total Investments in Securities $- World Precious Minerals Fund Investments in Securities Common Stocks: Diamonds/Precious Stones $- $- $- $- $- $- $- $- Gold Mining - Metal - Copper - Metal - Diversified - Oil Companies – Exploration & Production - Platinum - Warrants: - Gold Mining - Gold/Mineral Exploration & Development - Special Warrants: - Gold/Mineral Exploration & Development - Subscription Receipts: Gold Mining - Total Investments in Securities $- $- $- $- $ 72,533 *The Fund’s policy is to recognize transfers in and transfers out as of the end of the reporting period. (1)Any difference between net change in unrealized appreciaton (depreciation) and net change in unrealized appreciation (depreciation) on Investments held as of March 31, 2011, may be due to an investment no longer held or categorized as as level 3 at period end. (1) Any Joint Tri-Party Repurchase Agreements The Funds may enter into repurchase agreements with recognized financial institutions or registered broker-dealers and, in all instances, hold, as collateral, underlying securities with a value exceeding the principal amount of the repurchase obligation. The Funds use joint tri-party repurchase agreement accounts with other funds under common management where uninvested cash is collectively invested in repurchase agreements, and each participating fund owns an undivided interest in the account. The terms of the joint tri-party repurchase agreements and the securities held as collateral at March 31, 2011, were: Barclays Capital, Inc. repurchase agreement, 03/31/11, 0.12%, due 04/01/11: Total principal amount: $20,000,000; Total repurchase price: $20,000,067 Collateral: $20,421,500 U.S. Treasury Note, 0.625%, 01/31/13 (total collateral market value, including accrued interest, of $20,400,030) Credit Suisse Securities USA LLC repurchase agreement, 03/31/11, 0.12%, due 04/01/11: Total principal amount: $143,434,379; Total repurchase price: $143,434,858 Collateral: $102,165,000 U.S. Treasury Bond, 8.125%, 05/15/21 (total collateral market value, including accrued interest, of $146,308,956) Morgan Stanley repurchase agreement, 03/31/11, 0.12%, due 04/01/11: Total principal amount: $20,033,269; Total repurchase price: $20,033,336 Collateral: $19,346,100 U.S. Treasury Inflation Indexed Note, 0.500%, 04/15/15 (total collateral market value, including accrued interest, of $20,434,028) Affiliated Companies - Indicated in Portfolio of Investments as "+" The Investment Company Act of 1940 defines affiliates as companies in which the Fund owns at least 5% of the outstanding voting securities. The following is a summary of transactions with each affiliated company during the period ended March 31, 2011. Shares of Affiliated Companies December 31, 2010 Additions Reductions March 31, 2011 Holmes Growth Fund IOU Financial, Inc., 144A (formerly MCO Capital, Inc.) - At March 31, 2011, the value of investments in affiliated companies was $618,716 representing 1.40% of net assets, and the total cost was $586,571.There were no realized gains or losses on transactions. There was no income earned for the period. Shares of Affiliated Companies December 31, 2010 Additions Reductions March 31, 2011 Global Resources Fund Agriterra Ltd. - Alange Energy Corp. Pacific Coal Resources Ltd. (formerly Pacific Coal, S.A.) - Prima Colombia Hardwood, Inc. - - Range Energy Resources, Inc. - - Ronter, Inc. - (a) At March 31, 2011, the value of investments in affiliated companies was $49,065,098 representing 4.21% of net assets, and the total cost was $56,889,288. Net realized gains on transactions were $26,865, and there was no income earned for the period. Shares of Affiliated Companies December 31, 2010 Additions Reductions March 31, 2011 World Precious Minerals Fund Argent Minerals Ltd. - Candente Gold Corp. - Golden Predator Corp. (a) Gran Colombia Gold Corp. (a) Klondex Mines Ltd. - Medoro Resources Ltd. Mirasol Resources Ltd. - Moss Lake Gold Mines Ltd. - - PMI Gold Corp. Rochester Resources Ltd. - - Solvista Gold Corp. - - Tolima Gold Corp. - - At March 31, 2011, the value of investments in affiliated companies was $59,130,316 representing 7.66% of net assets, and the total cost was $39,493,997.Net realized gains on transactions were $1,037,001, and there was no income earned for the period. (a) At March 31, 2011, the company is no longer defined as an affiliate, although it was an affiliated company during the period. Restricted Securities - Indicated in Portfolio of Investments as "RS" The following securities are subject to contractual and regulatory restrictions on resale or transfer. These investments may involve a high degree of business and financial risk. Because of the thinly traded markets for these investments, a fund may be unable to liquidate its securities in a timely manner, especially if there is negative news regarding the specific securities or the markets overall. These securities could decline significantly in value before the fund could liquidate these securities. The issuer bears the cost of registration, if any, involved in the disposition of these securities. Acquisition Cost per Holmes Growth Fund Date Share/Unit Grupo Empresarial Ibiza S.A., Convertible Debenture 04/19/10 IOU Financial, Inc., 144A (formerly MCO Capital, Inc.) 12/04/09-02/17/11 IOU Financial, Inc., 144A, Warrants (February 2012) 02/17/11 Pacific Infrastructure, Inc. 11/22/10 As of March 31, 2011, the total cost of restricted securities was $1,066,571 and the total value was $1,098,716, representing 2.48% of net assets. Acquisition Cost per Global MegaTrends Fund Date Share/Unit Grupo Empresarial Ibiza S.A., Convertible Debenture 04/19/10 Pacific Green Energy Corp. 03/24/11 Pacific Infrastructure, Inc. 08/06/11-11/22/10 Ronter, Inc. 08/06/10 As of March 31, 2011, the total cost of restricted securities was $970,000 and the total value was $969,891, representing 4.67% of net assets. Acquisition Cost per Global Resources Fund Date Share/Unit GoviEx Uranium, Inc. 10/04/07 Grupo Empresarial Ibiza S.A., Convertible Debenture 04/19/10 HRT Participacoes Em Petroleo 10/28/09 HRT Participacoes Em Petroleo, Warrants (November 2013) 10/28/09 I-Pulse, Inc. 10/04/07 Osmium Holdings S.A. 10/22/96-01/29/98 Pacific Coal Resources Ltd., 144A (formerly Pacific Coal, S.A.) 09/10/10 Pacific Green Energy Corp. 03/24/11 Pacific Infrastructure, Inc. 08/06/10-11/22/10 Ronter, Inc. 08/06/10 Value Creation, Inc. 08/11/06 Westward Exploration Ltd., 144A 01/28/11 Westward Exploration Ltd., 144A, Warrants (February 2016) 01/28/11 As of March 31, 2011, the total cost of restricted securities was $33,464,547 and the total value was $68,681,006, representing 5.89% of net assets. Acquisition Cost per World Precious Minerals Fund Date Share/Unit Bearing Resources Ltd. 03/25/11 Elissa Resources Ltd. 04/19/10 Miocene Metals Ltd., Special Warrants (October 2011) 04/28/10 Osmium Holdings S.A. 10/22/96-01/29/98 Petaquilla Minerals Ltd. 12/21/10 Petaquilla Minerals Ltd., Warrants (January 2014) 12/21/10 Revolution Resources Corp., 144A 01/28/11 Seafield Resources Ltd. 12/20/10 Seafield Resources Ltd., Warrants (December 2012) 12/20/10 Solvista Gold Corp., 144A, Subscription Receipts 01/06/11 Tolima Gold Corp., 144A 03/18/11 Tolima Gold Corp., 144A, Warrants (March 2013) 03/18/11 Western Exploration & Development Ltd., 144A, Special Warrants(December 2049) 08/14/97 As of March 31, 2011, the total cost of restricted securities was $8,331,182 and the total value was $6,611,786, representing 0.86% of net assets. Financial Derivative Instruments Options Contracts Equity Funds may purchase or write (sell) options on securities to manage their exposure to stock or commodity markets as well as fluctuations in interest and currency conversion rates. The use of options carries the risks of a change in value of the underlying instruments, an illiquid secondary market, or failure of the counterparty to perform its obligations. A put option gives the purchaser of the option, upon payment of a premium, the right to sell, and the issuer of the option the obligation to buy, the underlying security, commodity, index, currency or other instrument at the exercise price. A call option, upon payment of a premium, gives the purchaser of the option the right to buy, and the issuer the obligation to sell, the underlying instrument at the exercise price. Purchasing a put option tends to decrease a Fund’s exposure to the underlying instrument, whereas purchasing a call option tends to increase a Fund’s exposure to the underlying instrument. A Fund pays a premium which is included in the Statement of Assets and Liabilities as an investment and subsequently marked to market to reflect the current value of the option. Premiums paid to purchase options which expire are treated as realized losses. Premiums paid to purchase options which are exercised or closed are added to the cost of securities acquired or the proceeds from securities sold. The risk associated with purchasing put and call options is limited to the premium paid. The Funds will realize a loss equal to all or a part of the premium paid for an option if the price of the underlying security or other instrument decreases or does not increase by more than the premium (in the case of a call option), or if the price of the underlying security or other instrument increases or does not decrease by more than the premium (in the case of a put option). Writing a put option tends to increase a Fund’s exposure to the underlying instrument, whereas writing a call option tends to decrease a Fund’s exposure to the underlying instrument. The premium received is recorded as liability in the Statement of Assets and Liabilities and subsequently marked to market to reflect the current value of the option written. Premiums received from writing options which expire are treated as realized gains. Premiums received from options which are exercised or closed are added to the proceeds or offset against amounts paid on the underlying transaction to determine the realized gain or loss. Written options include a risk of loss in excess of the option premium. A Fund as a writer of an option has no control over whether the underlying instrument may be sold (call) or purchased (put) and thus bears the market risk of an unfavorable change in the price of the instrument underlying the written option. There is the risk a Fund may not be able to enter into a closing transaction because of an illiquid market. A Fund’s ability to close out its position as a purchaser or seller of a put or call option is dependent, in part, upon the liquidity of the market for that particular option. There can be no guarantee that a fund will be able to close out an option position when desired. An inability to close out its options positions may reduce a Fund’s anticipated profits or increase its losses. As of March 31, 2011, portfolio securities valued at $644,550 and $267,600 were held in escrow by the custodian as cover for call options written for the Holmes Growth Fund and the China Region Fund, respectively. Transactions in written call options during the period ended March 31, 2011, were as follows: Holmes Growth Fund Global Resources Fund Number of Premiums Number of Premiums Contracts Received Contracts Received Options outstanding at December 31, 2010 - $- - $- Options written Options closed - - Options expired - Options exercised - Options outstanding at March 31, 2011 - $- World Precious Minerals Fund Gold and Precious Metals Fund Number of Premiums Number of Premiums Contracts Received Contracts Received Options outstanding at December 31, 2010 - $- - $- Options written Options closed Options expired - Options exercised - Options outstanding at March 31, 2011 - $- - $- China Region Fund Number of Premiums Contracts Received Options outstanding at December 31, 2010 - $- Options written 25 Options closed - - Options expired - - Options exercised - - Options outstanding at March 31, 2011 25 Forward Foreign Currency Contracts The Funds enter into forward foreign currency contracts to lock in the U.S. dollar cost of purchase and sale transactions or to defend the portfolio against currency fluctuations. A forward foreign currency contract is a commitment to purchase or sell a foreign currency at a future date at a negotiated rate. These contracts are valued daily, and the Fund’s net equity therein, representing unrealized gain or loss on the contracts as measured by the difference between the forward foreign exchange rates at the dates of entry into the contracts and the forward rates at the reporting, is included in the statement of assets and liabilities. Realized and unrealized gains and losses are included in the statement of operations. Risks may arise upon entering into these contracts from the potential inability of counterparties to meet the terms of the contract and from unanticipated movements in the value of foreign currencies relative to the U.S. dollar. Open forward foreign currency contracts at March 31, 2011, were: Foreign In Exchange Settlement Unrealized Unrealized Fund Contract Currency for USD Date Value Appreciation (Depreciation) Global Resources Fund Sales: Canadian Dollars 04/18/11 $- World Precious Minerals Fund Sales: Canadian Dollars 04/18/11 $- Market Values of Derivative Instruments The following is a summary of the valuations of derivative instruments not accounted for as hedging instruments as of March 31, 2011: All American Equity Fund Holmes Growth Fund Global MegaTrends Fund Global Resources Fund World Precious Minerals Fund Asset derivatives Equity contracts $- $- Foreign exchange contracts - Total $- $- Liability derivatives Equity contracts $- $- $- $- Foreign exchange contracts - - - Total $- $- Gold and Precious Metals Fund Eastern European Fund Global Emerging Markets Fund China Region Fund Asset derivatives Equity contracts $- $- $- Foreign exchange contracts - Total $- $- $- Liability derivatives Equity contracts $- $- $- Foreign exchange contracts - Total $- $- $- Tax Information The following table presents the income tax basis of the securities owned at March 31, 2011, and the tax basis components of net unrealized appreciation or depreciation: Fund Aggregate Tax Cost Gross Unrealized Appreciation Gross Unrealized Depreciation Net Unrealized Appreciation/ (Depreciation) U.S. Treasury Securities Cash $ 99,461,287 $- $- $- U.S. Government Securities Savings - - - Near-Term Tax Free Tax Free All American Equity Holmes Growth Global MegaTrends Global Resources World Precious Minerals Gold and Precious Metals Eastern European Global Emerging Markets China Region Minimum Yield Agreement and Agreements to Limit Expenses The Adviser has voluntarily agreed to waive fees and/or reimburse U.S. Treasury Securities Cash Fund and U.S. Government Securities Savings Fund to the extent necessary to maintain the respective fund’s yield at a certain level as determined by the Adviser (Minimum Yield). The Adviser may recapture any fees waived and/or expenses reimbursed within three years after the end of the fiscal year of such waiver and/or reimbursement to the extent that such recapture would not cause the fund’s yield to fall below the Minimum Yield. For the three months ended March 31, 2011, fees waived and/or expenses reimbursed as a result of this agreement were $216,438 and $168,516 for the U.S. Treasury Securities Cash Fund and the U.S. Government Securities Savings Fund, respectively. These amounts are recoverable by the Adviser through December 31, 2014. In addition, $170,642 is recoverable by the Adviser from the U.S. Treasury Securities Cash Fund through December 31, 2011, $789,420 and $258,561 is recoverable by the Adviser from the U.S. Treasury Securities Cash Fund and the U.S. Government Securities Savings Fund through December 31, 2012 and $884,850 and $678,107 is recoverable by the Adviser from the U.S. Treasury Securities Cash Fund and the U.S. Government Securities Savings Fund, respectively, through December 31, 2013, for fees waived and/or expenses reimbursed in previous fiscal years. Item 2. Controls and Procedures 1. The registrant’s president and treasurer have determined that the registrant's disclosure controls and procedures are effective based on their evaluation of the disclosure controls and procedures as of a date within 90 days of the filing date of this report. 2. There was no change in the registrant's internal control over financial reporting that occurred in the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits Certifications of principal executive officer and principal financial officer of the registrant as required by Rule 30a-2 under the Investment Company Act of 1940. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. U.S. Global Investors Funds By:/s/ Frank E. Holmes Frank E. Holmes President, Chief Executive Officer Date:May 25, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By:/s/ Frank E. Holmes Frank E. Holmes President, Chief Executive Officer Date:May 25, 2011 By:/s/ Catherine A. Rademacher Catherine A. Rademacher Treasurer Date:May 25, 2011
